DEVITT, Chief Judge.
Plaintiff moves for a new trial after recovering an $850 verdict in this F.E. L.A. case. 45 U.S.C.A. § 51 et seq. He claims to have suffered personal injuries in two separate railroad accidents within a five-month period.
Plaintiff claims the verdict was insufficient and that it was returned under the influence of passion and prejudice resulting from the misconduct of defense counsel by remarks made within the hearing of the jury.
I doubt if the jury heard the remarks in question. If it did, it is very questionable that it would be prejudicial. But, at all events, the Court’s instructions covered the situation.
Although the Court might well have awarded the plaintiff more than $850 had he been sitting on the jury, there was ample evidence to support the reasonableness of this amount. The jury may well have reasoned that there was no liability on the part of the railroad for the first and more serious accident, and that $850 fully compensated the plaintiff for that which he suffered as a result of the second accident.
The motion is denied.